Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/497,947. The instant claims and claims of copending ‘947, taken in combination considering the respective dependent claims, commonly recite an apparatus for producing an aqueous solution used as wash water for semiconductors, comprising mechanism for removing hydrogen peroxide, or specifically, a platinum group metal-carrying resin column capable of such removal, sequentially provided with pH and oxidation-reduction potential injection devices, pH and oxidation reduction potential measuring devices, membrane-type deaeration apparatus and inert gas dissolving apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-7 of copending Application No. 16/497,976. The instant claims and claims of copending ‘976, taken in combination considering the respective dependent claims, commonly recite an apparatus for producing an aqueous solution used for washing semiconductors, comprising sequentially provided pH and oxidation-reduction potential injection devices, pH and oxidation reduction potential measuring devices, and membrane-type deaeration or degassing apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

			CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitation(s) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such means plus function limitation comprises “control means that controls an amount…on the basis of measured values” in claim 1. Such limitation is being interpreted as covering any structure capable of controlling the injection devices by any known methods in view of such description, and encompassing a “personal computer” or a structural and functional equivalent of personal computer in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations are: “a mechanism for removing hydrogen peroxide” having generic placeholder “mechanism”, “a pH adjuster injection device for adding a pH adjuster into ultrapure water” and “a redox potential adjuster device for adding a redox potential adjuster” in claim 1. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Thus, the phrase “a mechanism…” is interpreted to cover a column for specifically removing hydrogen peroxide by catalytic or other targeted activity, or by equivalents thereof which are specifically adapted for removal and/or decomposition of hydrogen peroxide, in view of the description of such mechanism in paragraphs [0026-0028] of the Specification of the described platinum group metal resin column being a non-limiting, preferred embodiment of such mechanism.
Also, the phrases “…injection device for adding a pH adjuster” (…redox potential adjuster”) are interpreted as comprising any form of pump when the substances added 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim 1 terminology “pH measuring means” and “redox potential measuring means” are not interpreted under 35 U.S.C. 112(f) as being means plus function limitations, since these are not accompanied by a performed function.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, recitations of “aqueous…solution” and “ultrapure water” are inconsistent and ambiguous as to whether such ultrapure water is encompassed in the produced solution; in the 2nd clause “in a later stage” is vague and ambiguous as to whether the respective measuring means are encompassed in respective stages or portions of the injection devices themselves, or alternatively are separate, respective  components which are downstream of the injection devices, as suggested in view of 
	In each of claims 4 and 5 “membrane-type” is vague and indefinite as to the scope of the range of structures which would qualify as having the characteristics of a membrane, thus being “membrane type”.
	In claim 4, respective recitations of “in a later stage” is similarly vague and ambiguous as to whether the “deaeration apparatus” is/are encompassed in respective stages or portions of one or both of the injection devices themselves, is/are encompassed in respective stages or portions of one or both of the measuring means themselves, or alternatively are/is separate, respective  component(s) which are downstream of the injection devices and upstream of the measuring means, as suggested in view of description of deaeration apparatus in paragraph [0037-0039] of the Specification and corresponding figures 1 and 5. 
	In claim 5, recitations of “inert gas dissolving apparatus…in a later stage” is similarly vague and ambiguous as to whether the “dissolving apparatus” is a structure encompassed in a portion of the deaeration device, or alternatively encompasses a feature of or functionality of the deaeration device itself, or alternately is a structure/component which is downstream of the deaeration apparatus, as suggested in view of description of deaeration apparatus in paragraph [0037-0038] of the Specification and corresponding figures 1 and 5. The claim limitation is ambiguous since paragraph [0037] of the Specification describes dissolving of an inert gas from source 6 into the solution passing through the membrane of deaeration apparatus 4 , although not in a separate or later stage of the apparatus or the deaeration apparatus 
	In claim 6, “the…solution having a pH of 9 to 13…is produced” lacks antecedent basis for such particular solution; amending the claim to read “…wherein the produced…solution has a pH of 9 to 13 and a redox potential of 0 to 1.7 V” is suggested.
In claim 7, it is unclear whether the recited use of the solution regarding cleaning of a partially exposed transition metal surface, further limits the claim in any manner, since no structure for cleaning a semiconductor material, or partially or fully exposing of a transition metal portion or surface of such material are recited.
	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1, the instant Specification and Drawings do not provide any support for the claimed recitation of pH and redox potential measuring means devices forming or encompassed in a later stage of the corresponding recited injection devices, with paragraphs [0037-0039] of the Specification and instant figures 1 and 5, describing and illustrating measuring meters being downstream and separate from the injection devices.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokoshima et al PGPUBS Document US 2011/0042281 (Tokoshima) in view of  
pH measuring means 11 and redox potential measuring means 12, in a later stage, i.e. “downstream of” the injector devices for measuring the concentration of the combination of added chemicals and substances (figures 1 and 2 and [0038-0039]);
and control means for controlling amount the injection devices responsive to measured values of pH and redox potential measuring means [0036, 0039].
The claims differ by requiring a mechanism for removing hydrogen peroxide which can be added to be sequentially provided with the injection devices. Tokoshima further discloses a membrane deaeration device 6 and gas dissolving membrane device 7 upstream of injector devices 10 [0033, 0034]. Yamashita teaches a system for producing a solution from ultrapure water, utilized in processing of surfaces of electronic materials such as semiconductors (figure 1 and Abstract and [0002, 0007], comprising a membrane deaeration device 10 and gas dissolving membrane device 12 upstream of injector devices 23, 25, 26; and a mechanism for removing hydrogen peroxide 17/19 sequentially arranged relative to the membrane deaeration device  and gas dissolving 
 Tokoshima further discloses: the pH adjuster being selected from among ammonium, sodium or potassium hydroxide and TMAH for claim 2 [0039]; and the redox potential adjuster being selected from ozone or oxygen gas for claim 3 [0037, 0043]; and eventual use of the produced solution for processing or cleaning semiconductors for claim 7 [0001, 0006-0020]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tokoshima et al PGPUBS Document US 2011/0042281 (Tokoshima) in view of Yamashita et al PGPUBS Document US 2003/0132104 (Yamashita) in view of, as applied to claims 1-3 and 7 above, and further in view of Shiramizu et al patent 5,599,438. Tokoshima further discloses the pH of the provided solution being controlled to have a 	pH of about 10 [0053] within the claimed range of 9 to 13, with redox potential being measured with an . 
Claim 6 differs by requiring that the solution have a redox potential of about 0 to 1.7V. Shiramizu teaches providing and use of a purified solution for processing semiconductors (column 1, lines 17-33), with a redox potential of 1.2 to 2 up to about 3V, obtained by the controlled addition of oxygen gas or ozone (column 2, line 19-column 3, line 13), thus approximately within the claimed range of 0 to 1.7 V (column 9, line 44- column 10, line 4 and also teaches that ORP normally varies between a negative value and a positive value dependent upon amount of oxidation and reduction constituents, thus a control system 15 is also finely tuned or adjusted to maintain an ORP of around 0 (column 11, line 5-column 12, line 31). It would have also been obvious to the skilled artisan to have configured the system of Tokoshima in view of Yamashita to be operable for producing an ORP of about 0 to 1.7 V, as taught by Shiramizu so as to optimize effectiveness of the solution in washing and cleaning the semiconductors so as to remove particulates without inducing corrosion or scaling of semiconductor surfaces.
		ALLOWABLE SUBJECT MATTER
Claims 4 and 5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and (b) and Obviousness Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 4 and thus claim 5 dependent on claim 4, would distinguish in view of further recitation of the membrane type deaeration device as being provided in a later stage of the injection devices, or as interpreted in view of the description in the specification and 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art cited, is representative of prior art concerning providing of purified ultrapure water for washing and rinsing semiconductor wafers including additional structure for otherwise purifying the water and for testing the water for varying concentration of chemical substances present.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 


Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.
	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/09/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778